Citation Nr: 0317806	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 
2000 for the award of a 100 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for a lumbar spine disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for a chronic obstructive pulmonary disease 
(COPD) due to tobacco abuse.

4.  Whether new and material evidence has been presented to 
reopen a claim for a skin rash of the groin.

(The issue of whether a May 1998 decision of the Board of 
Veterans' Appeals, which denied a claim for a rating in 
excess of 50 percent for PTSD, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE) will be 
addressed in a separate decision under a separate docket 
number).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2000 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 100 percent rating for PTSD, and 
assigned an effective date of award to May 23, 2000.  In 
September 2002, the veteran testified at a travel board 
hearing chaired by C.W. Symanski who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b), and who is the Veterans Law Judge responsible for 
making a final determination in this case.  As addressed 
below, the veteran has initiated an appeal with regard to a 
March 2002 RO rating decision which declined to reopen claims 
for service connection for lumbar spine disability, pulmonary 
disease and a skin rash of the groin.  The Board has listed 
these claims on the title page for procedural purposes only.

The Board notes that, in letters received in November 2002, 
the veteran appears to have raised claims for service 
connection for COPD and a skin disorder as secondary to 
exposure to Agent Orange.  He also appears to have alleged 
that the RO committed CUE in prior claims denying service 
connection for lumbar spine disability, COPD and a skin rash.  
These claims are referred to the RO for appropriate action.


REMAND

The veteran contends that he is entitled to an effective date 
earlier than May 23, 2000 for the award of a 100 percent 
schedular rating for PTSD.  In pertinent part, the Board 
determined in a May 27, 1998 decision that the veteran was 
not entitled to a rating in excess of 50 percent for PTSD.  
That decision is final, and not subject to revision absent 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100(a) (2002).  As indicated on 
the title page, the Board addresses the issue of CUE in its 
May 1998 decision in a separately issued decision under a 
separate docket number.

Subsequent to the Board's May 27, 1998 final decision, the 
veteran's VA records first reference his PTSD disability 
during a December 23, 1998 VA PTSD examination scheduled by 
the RO to determine the veteran's current level of 
disability.  This examination report was accepted as an 
informal claim by the RO.  Generally, an effective date of 
award for an increase may be awarded within the year prior to 
the claim provided that an increase in disability could be 
factually ascertainable as of that date.  Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2002).  In light of the Board's May 27, 1998 final decision, 
the veteran could be potentially entitled to a rating in 
excess of 50 percent for PTSD effective to May 28, 1998.  
Within the time frame from May 28, 1998 to the currently 
assigned effective date of May 23, 2000, the veteran was in 
receipt of an award of disability benefits from the Social 
Security Administration (SSA).  These records are relevant to 
the claim on appeal, and must be obtained prior to any 
further adjudication.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board next notes that, in a rating decision dated in 
March 2002, the RO declined to reopen claims for service 
connection for a lumbar spine disability, COPD due to tobacco 
abuse, and a skin rash of the groin.  In letters received in 
November 2002, the veteran voiced his disagreement with the 
RO's decision, and requested the Board to take jurisdiction 
over the claims.  The Board construes these allegations as 
evidencing his intent to appeal the decisions and, thus, 
constitutes timely filed Notices of Disagreement (NOD's).  
38 C.F.R. §§ 20.201, 20.302(a) (2002).  These issues are 
remanded to the RO for issuance of a Statement of the Case 
(SOC) in order to afford the veteran the opportunity to 
perfect his appeal, if he so desires.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from SSA all 
medical and legal documents pertaining to 
his award of disability benefits.

2.  The RO should furnish the veteran and 
his accredited representative an SOC which 
advises him of the Reasons and Bases for 
declining to reopen his claims for service 
connection for a lumbar spine disability, 
COPD due to tobacco abuse, and a skin rash 
of the groin.  The veteran should be 
afforded the opportunity to respond to the 
SOC and advised of the requirements 
necessary to perfect his appeal.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
effective date earlier than May 23, 2000 for 
the award of a 100 percent schedular rating 
for PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




